PER CURIAM.
Daniel Overbey appeals from the final order awarding his former wife attorney’s fees resulting from a modification proceeding filed by Overbey. We find that the trial court abused its discretion because the parties have a substantially equal ability to pay. See Cummings v. Cummings, 330 So.2d 134, 136 (Fla.1976) (where the parties to a dissolution proceeding are equally able to pay attorney’s fees, it is an abuse of the court’s discretion to *352require one spouse to pay the other’s attorney’s fees); Sizemore v. Sizemore, 487 So.2d 1080, 1081 (Fla. 5th DCA 1986) (stating that “[w]here the parties depart the marriage in relatively equal economic circumstances, it is error to award attorney’s fees to one party.”) (citations omitted). Accordingly, we reverse.
REVERSED.
GOSHORN and ANTOON, JJ., concur.
DAUKSCH, J., dissents, with opinion.
dissenting.
I respectfully dissent.